Blecicley, Judge.
. The nuisance complained of may be easily and expeditiously abated by the municipal government of Cuthbert. Code, §1095. “ A little water clears us of this deed.” It will put out all the fire in the establishment, and, that done, the nuisance will cease. Or, if the fire should be rekindled, and operations renewed, the order of abatement may be still more effectually executed by dismembering, or, if necessary, demolishing the property. What is local city government for, if not to deal with such a case as this? A dangerous fire is maintained in the heart of a city, day after day, and *791instead of calling on the municijaal authorities to stop it, a bill is filed, and the chancellor importuned for an injunction. What, is the obstacle to resorting to the mayor and council for protection, and obtaining it at once? The chancellor could see none, nor can a majority of this court-To anticipate the inefficiency of a statutory remedy exactly adapted to the case, and apparently adequate and complete, is warranted neither by precedent nor any general principle. Should the remedy be tried, and obstacles to its speedy suer cess actually arise, it may then be in order to invoke the interposition of chancery .by injunction. 56 Ga., 508.
Cited by counsel for complainant: (Nuisance) 5 Vesey, 129; 19 Ib., 616; Adams’ Eq., 417, 418, note; High Inj., §491, p. 274, note; Bouvier’s Dic., ‘‘Nuisance”; (Injunction) Id.; High Inj., 268; Story’s Eq., §924, et seq.; Adams' Eq., supra; 2 Black; 485; 18 Curtis Con. Rep., 6; 6 Johns Ch., 439, top p.; Code, §2998; 30 Ga., 506; Wood Nuis., §769, and notes; (time of application) Code, §§3002, 3210 ; Wood Nuis., §§796, 798; High Inj., 268, 272; (abatement) Wood Nuis., 769, and notes.
Cited by counsel for defendant: (Injunction) Code, §3002; 20 Ga., 350, 537; 28 Ib., 30; 18 Ib., 528 ; 44 Ib., 617.
Judgment affirmed.
Warner, Chief Justice, concurred, but furnished no written opinion.